     Case 3:18-cv-00840-GPC-BGS Document 233 Filed 06/17/20 PageID.4309 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10     IN RE: OUTLAW LABORATORIES, LP                   Case No.: 18CV840 GPC (BGS)
       LITIGATION,
11
                                                .       ORDER GRANTING IN PART AND
12                                                      DENYING IN PART THIRD PARTY
                                                        DEFENDANT TAULER SMITH
13
                                                        LLP’S EX PARTE APPLICATION
14                                                      TO STAY DISCOVERY OR IN THE
                                                        ALTERNATIVE MOTION FOR
15
                                                        PROTECTIVE ORDER PENDING
16                                                      DETERMINATION OF MOTION TO
                                                        DISQUALIFY GAW POE LLP AS
17
                                                        COUNSEL
18
19                                                      [ECF 229]
20
21          Third-Party Defendant Tauler Smith (“Tauler Smith”) has filed an Ex Parte
22    Application to Stay Discovery or in the Alternative Motion for Protective Order Pending
23    Determination of Motion to Disqualify Gaw Poe LLP as Counsel. (ECF 229.) Tauler
24    Smith seeks to delay the Tauler Smith depositions1 scheduled for June 18, 2020. (Id.)
25
26
      1
27     One deposition is of Robert Tauler. The other is a Rule 30(b)(6) deposition of Tauler
      Smith, LLP. (Declaration of David A. Sergenian, Ex. A and B (deposition notices) [ECF
28    229-2].)
                                                    1
                                                                               18CV840 GPC (BGS)
     Case 3:18-cv-00840-GPC-BGS Document 233 Filed 06/17/20 PageID.4310 Page 2 of 3



 1    Counter-claimant Roma Mikha and Third-Party Plaintiff NMRM, Inc. and Skyline
 2    Market, Inc. (collectively the “Stores”) has filed an Opposition to Tauler Smith’s June 16,
 3    2020 Ex Parte Application to Stay its June 19, 2020 Depositions. (ECF 231.)
 4            The timing of Tauler Smith’s Application does not support granting it. Tauler
 5    Smith’s Application was filed at 8:17 p.m. on June 16, 2020. The depositions at issue are
 6    scheduled for 10:00 a.m. on June 18, 2020. Practically, Tauler Smith is seeking a ruling
 7    from the Court within a single day. There is also little explanation why it waited until the
 8    eve of the depositions to seek relief. The June 19, 2020 hearing date has been on
 9    calendar since May 26, 2020. That is not new information justifying seeking relief now.
10    Tauler Smith references recent, and not-so-recent, filings on the Motion to Disqualify as
11    justification, but does not indicate that there was some information specific to those
12    filings that prompted seeking belated relief from the Court. (ECF 229-1 at 2 (citing ECF
13    212, 227, and 228).) Certainly, the depositions are not a surprise as they were stipulated
14    to and allowed to take place beyond the fact discovery deadline by this Court’s June 4,
15    2018 Order. (ECF 219.) The Stores’ Opposition addresses these points as well. (ECF
16    231.)
17            As to the substance of the request, essentially delaying these depositions until the
18    Motion to Disqualify is ruled upon, Tauler Smith argues that delaying the depositions
19    could avoid these depositions being taken twice. Tauler Smith argues that if its Motion to
20    Disqualify it granted, new class counsel would need to take these depositions a second
21    time. In this respect, Tauler Smith argues it would be more efficient to delay the
22    depositions until a ruling on the Motion to Disqualify.
23            Although it is not entirely clear that new counsel would be entitled to retake these
24    depositions if Gaw Poe is later disqualified, the Court finds a brief delay of these two
25    Tauler Smith depositions would allow them to proceed more efficiently and effectively.
26    However, the benefit of efficiency will soon be outweighed by the prejudice to the Stores
27    from delay. Accordingly, the Court’s delay of these depositions is a brief one. If the
28    Motion to Disqualify is denied, the depositions must be taken within five court days of

                                                     2
                                                                                   18CV840 GPC (BGS)
     Case 3:18-cv-00840-GPC-BGS Document 233 Filed 06/17/20 PageID.4311 Page 3 of 3



 1    that ruling, but no later than the week of June 29, 2020 through July 3, 2020. To be
 2    clear, if the Motion to Disqualify remains pending, the depositions must still go forward
 3    no later than the week of June 29, 2020 through July 3, 2020. Additionally, given Tauler
 4    Smith’s late request for this relief, the depositions should be scheduled at the convenience
 5    of the Stores’ counsel
 6          This order does not authorize extension or delay of any other discovery in this
 7    case. Only these two specific depositions are delayed and only as set forth above.
 8          IT IS SO ORDERED.
 9    Dated: June 17, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 18CV840 GPC (BGS)
